Retention of an expert was reasonably necessary by reason of respondent’s failure to make the offer it was obliged to make, thus requiring appellants to go to an appraisal. The character and responsibility of the showing made by the expert bears on the value of his services and might warrant minimizing them. Under the circumstances, however, we believe some allowance for the expert was warranted, so we unanimously reverse the order, with $20 costs and disbursements, and grant the motion to fix the sum allowed at $5,000, which includes all disbursements. Settle order on notice. Present — Peek, P. J., Dore, Cohn, Yan Voorhis and Breitel, JJ.